Citation Nr: 1037843	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-08 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, to 
include as secondary to service-connected diabetes mellitus and 
service-connected peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to April 1970.

This matter arises before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Notably, this claim was previously denied by the Board in May 
2009, but the Veteran appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  Subsequently, the Veteran, 
through his representative, and the Secretary of Veterans Affairs 
submitted a Joint Motion for Remand (Joint Motion) requesting 
that the Board's decision be vacated and remanded.  The case now 
returns to the Board following the Court Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.   

The Veteran stated that he could not engage in sexual relations 
with his wife because the tingling sensations in his left leg and 
feet were unbearable.  The aforementioned Joint Motion found that 
the Veteran's statements to this effect constituted a claim that 
the Veteran's currently diagnosed erectile dysfunction was caused 
by or aggravated by his service-connected peripheral neuropathy.  
Although VA has obtained a medical opinion regarding the nexus 
between the Veteran's erectile dysfunction and his service-
connected diabetes mellitus, the record does not contain a 
competent medical opinion regarding whether the Veteran's 
service-connected peripheral neuropathy caused or aggravated his 
erectile dysfunction.  Therefore, the Veteran's claim should be 
remanded in order to provide him with an adequate medical opinion 
that relies on all the evidence of record, fully explains all 
findings and opinions in sufficient detail, and does not rely on 
speculation.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
examination to determine the etiology or 
onset of his currently diagnosed erectile 
dysfunction.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should specifically state 
whether it is at least as likely as not 
(i.e., a 50 percent probability or 
greater) that the Veteran's current 
erectile dysfunction was caused by or 
aggravated by a service-connected 
disability or is otherwise etiologically 
related to his period of active military 
service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached, and address all 
contradictory evidence of record, as well 
as the Veteran's contentions. 

2.  After any additional development 
deemed necessary is accomplished, 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law, as well as regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


